                Case 18-10601-MFW                Doc 1572         Filed 10/08/18         Page 1 of 2



                 IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE DISTRICT OF DELAWARE
__________________________________________
                                           : Chapter 11
In re:                                     : Case No. 18-10601 (MFW)
                                           :
THE WEINSTEIN COMPANY HOLDINGS             : Jointly Administered
LLC, et al.1                               :
                                           : Re: Dkt. No. 1540
             Debtors.                      :
__________________________________________:

              DECLARATION OF JEFFREY S. SABIN IN SUPPORT OF
              MOTION OF CERTAIN CONTRACT COUNTERPARTIES
       TO COMPEL ASSUMPTION OF EXECUTORY CONTRACTS [DKT. NO. 1540]

    I, Jeffrey S. Sabin, being duly sworn, state the following under penalty of perjury:

         1.       I am a partner in the law firm of Venable LLP, counsel for Fade to Black

Productions, Inc., Tom Ford, Outerbanks Entertainment, Inc. and Kevin Williamson

(collectively, the “Counterparties”). I am licensed to practice law and am in good standing in the

State of New York.

         2.       I am over eighteen years of age and am competent to testify as a witness. If called

upon to testify to the facts stated herein, I could and would testify competently to the same.

         3.       I submit this Declaration in support of the Motion of Certain Counterparties to

Compel Assumption of Executory Contracts [Dkt. No. 1540] (the “Motion”) and to place before

the Court documents relevant to the Motion and the Exclusive License Agreement dated

September 15, 2009 for the project entitled A Single Man (the “Agreement”), by and between




1
 The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York
10013. Due to the large number of debtors in these cases, which are being jointly administered for procedural
purposes only, a complete list of the Debtors and the last four digits of their federal tax identification is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
agent at http://dm.epiq11.com/twc.



                                                            1
                  Case 18-10601-MFW              Doc 1572        Filed 10/08/18        Page 2 of 2



Fade to Black Productions, Inc. and Tom Ford, on the one hand, and The Weinstein Company,

LLC (“TWC”), on the other hand.2

           4.       A true and correct copy of selected excerpts from TWC’s bankruptcy schedules is

attached hereto as Exhibit A

           5.       A true and correct copy of selected excerpts from the APA is attached hereto as

Exhibit B.

           6.       A true and correct copy of selected excerpts from the Final Pre-Closing

Assumption List is attached hereto as Exhibit C.

           7.       A true and correct copy of the Multi-Picture Distribution Services Agreement

between Portfolio Funding Company LLC (“PFC”) and TWC, dated July 29, 2010, is attached

hereto as Exhibit D-1 (originally filed by PFC at Dkt. No. 604-2) and the titles it purportedly

relates to according to PFC is attached hereto as Exhibit D-2 (originally filed by PFC at Dkt. No.

604-1).

           I declare under penalty of perjury that the foregoing is true and correct.

Executed on: October 8, 2018
             New York, New York
                                                                         /s/ Jeffrey S. Sabin
                                                                         Jeffrey S. Sabin




2
    Capitalized terms not defined herein shall have the meaning ascribed to them in the Motion.


                                                           2
